DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180278916 A1) in view of Fang (US 20210334569 A1).
Regarding claim 1, Kim teaches a stereo camera apparatus comprising: 
a receiver configured to receive a first image and a second image of a subject captured through a first lens and a second lens ([0059] Referring to FIG. 2, the imaging unit 110 described in FIG. 1 may be configured of a plurality of cameras. In an embodiment of the present disclosure, the imaging unit 110 may be configured of at least four fisheye cameras 200-1, 200-2, 200-3, and 200-4; the imaging unit 110 may be configured of two cameras having field of views (FOVs) of 180 degrees or more. [0049]); 
a converter configured to convert the received first image and second image using a map projection scheme ([0171] In operation S1230, the electronic device 100 may generate the left-eyed spherical image by projecting/mapping the left-eyed images of the plurality of images to the left unit sphere surface. The electronic device 100 may generate the right-eyed spherical image by projecting/mapping the right-eyed images of the plurality of images to the right unit sphere surface.); and 
a processing configured to extract a depth of the subject by performing stereo matching on the first image and the second image converted using the map projection scheme, in a height direction ([0011] The processor may acquire the depth information from the first sub image and the second sub image using a stereo matching technology. ).
Kim does not teach the following limitations, however, in an analogous art, Fang teaches a first lens and a second lens that are provided in a vertical direction ([0039] It will be appreciated that the first camera C0 and the second camera C1 may be appropriately arranged to form a stereo vision system. In some embodiments, the first camera C0 and the second camera C1 may be arranged horizontally or arranged vertically to form a binocular camera,)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Fang an apply them to Kim. One would be motivated as such as it helps reduce the amount of computing, thereby improving the efficiency of depth determining.

Regarding claim 2, Kim in view of Fang teach the stereo camera apparatus of claim 1. Kim teaches wherein the converter is configured to convert the first image and the second image using an equirectangular projection scheme ([0054] For example, the processor 120 may map a circular image imaged through the fisheye camera to an equirectangular image. The processor 120 may divide the equirectangular image into the left-eyed image and the right-eyed image by vertically splitting the equirectangular image at a center axis of the image.).

Regarding claim 3, Kim in view of Fang teach the stereo camera apparatus of claim 2. Kim teaches wherein the converter is configured to perform rotation transformation of matching an epipolar line to a longitudinal line of a spherical surface using a spherical coordinate system ([0114] For clarity, the first sub image and the second sub image 640 is indicated by a line in the present disclosure, but the sub image 640 indicated by the line may mean that an epipolar curve of the sphere surface image 620 is linearly transformed and then is transformed to a plane image 630 corresponding to the sphere surface image 620 through a stereo rectification algorithm.).

Regarding claim 4, Kim in view of Fang teach the stereo camera apparatus of claim 3. Kim teaches wherein the processing is configured to perform stereo matching by searching for the first image and the second image converted using the map projection scheme along a vertical line corresponding to the longitudinal line ([0115] The lengths of the arcs on the spherical spaces may mean the lengths of the arcs on N-divided spherical spaces in response to the left- and right-eyed spherical images being divided by N vertically and horizontally. For example, the electronic device 100 may equally vertical-split the left- and right-eyed spherical images 610 by N. The electronic device 100 may equally horizontal-split the N-vertically split left- and right-eyed spherical images 610 by N. [0147] Referring to FIG. 8B, the electronic device 100 may acquire the depth information from the plurality of extracted sub images using the stereo matching algorithm.). .

Regarding claim 5, Kim in view of Fang teach the stereo camera apparatus of claim 1. Kim teaches wherein each of the first lens and the second lens comprises a fisheye lens (he plurality of cameras may be a camera having a wide-angle lenses such as a fisheye lens [0050]).

Regarding claim 6, Kim in view of Fang teach the stereo camera apparatus of claim 5. Kim teaches wherein the first lens and the second lens are fisheye lenses each with a horizontal viewing angle of 180 degrees or more (the imaging unit 110 may be configured of two cameras having field of views (FOVs) of 180 degrees or more. [0049]).

Regarding claim 7, Kim in view of Fang teach the stereo camera apparatus of claim 1. Kim teaches wherein the processing is configured to obtain an image of the subject having a horizontal wide viewing angle of 180 degrees or more using the extracted depth of the subject (the imaging unit 110 may be configured of two cameras having field of views (FOVs) of 180 degrees or more. [0049] [0129] FIG. 7 is a diagram explaining an example of extracting depths from a plurality of undistorted sub images according to an embodiment of the present disclosure.).

Regarding claim 8, Kim in view of Fang teach the stereo camera apparatus of claim 1. Kim teaches wherein the receiver comprises an image sensor configured to capture the first image and an image sensor configured to capture the second image, and 
each of the image sensor configured to capture the first image and the image sensor configured to capture the second image is provided in a width direction to obtain a wider horizontal viewing angle than a vertical viewing angle in the case of a rectangular shape of which a width length is greater than a height length ([0115] The electronic device 100 may set the designated FOV θ so that an error in sizes of the left- and right-eyed spherical images and an error in lengths of arcs on the spherical spaces of the left- and right-eyed spherical images. The lengths of the arcs on the spherical spaces may mean the lengths of the arcs on N-divided spherical spaces in response to the left- and right-eyed spherical images being divided by N vertically and horizontally. For example, the electronic device 100 may equally vertical-split the left- and right-eyed spherical images 610 by N. The electronic device 100 may equally horizontal-split the N-vertically split left- and right-eyed spherical images 610 by N.). 

Regarding claim 12, Kim teaches a depth image processing method of a stereo camera apparatus, the depth image processing method comprising:
receiving a first image and a second image of a subject captured through a first lens and a second lens ([0059] Referring to FIG. 2, the imaging unit 110 described in FIG. 1 may be configured of a plurality of cameras. In an embodiment of the present disclosure, the imaging unit 110 may be configured of at least four fisheye cameras 200-1, 200-2, 200-3, and 200-4; the imaging unit 110 may be configured of two cameras having field of views (FOVs) of 180 degrees or more. [0049]); 
converting the received first image and second image using a map projection scheme ([0171] In operation S1230, the electronic device 100 may generate the left-eyed spherical image by projecting/mapping the left-eyed images of the plurality of images to the left unit sphere surface. The electronic device 100 may generate the right-eyed spherical image by projecting/mapping the right-eyed images of the plurality of images to the right unit sphere surface.); and 
extracting a depth of the subject by performing stereo matching on the first image and the second image converted using the map projection scheme, in a height direction. ([0011] The processor may acquire the depth information from the first sub image and the second sub image using a stereo matching technology. ).
Kim does not teach the following limitations, however, in an analogous art, Fang teaches a first lens and a second lens that are provided in a vertical direction ([0039] It will be appreciated that the first camera C0 and the second camera C1 may be appropriately arranged to form a stereo vision system. In some embodiments, the first camera C0 and the second camera C1 may be arranged horizontally or arranged vertically to form a binocular camera,)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Fang an apply them to Kim. One would be motivated as such as it helps reduce the amount of computing, thereby improving the efficiency of depth determining.

Claims 9-11 and 13-14 re rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fang further in view of Bleyer (US 20190325644 A1).
Regarding claim 9, Kim in view of Fang teach the stereo camera apparatus of claim 1. Kim in view of Fang does not teach the following limitations, however, in an analogous art, Bleyer teaches a vision processing configured to recognize a motion of a user and a surrounding environment that comprises an object and a terrain present around the user based on a depth map of the subject extracted from the stereo camera apparatus and to provide the user with the recognized motion of the user and surrounding environment ([0009]	Because the images were taken from different angles, the depth maps will also represent the environment from different angles. A motion state identifier is then assigned to each of at least some pixels in each of at least some of the depth maps. A motion state identifier identifies whether a pixel is associated with a dynamic object (even if that object did not move between consecutive images) or a static object (even if that object did move slightly between consecutive images). As an example, the motion state identifiers for pixels corresponding to the human may identify those pixels as corresponding to a dynamic object.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bleyer an apply them to Kim in view of Fang. One would be motivated as such as to accurately perceiving the surrounding environment and then sharing the perceived information with the user.

Regarding claim 10, Kim in view of Fang teach the stereo camera apparatus of claim 1. Kim in view of Fang does not teach the following limitations, however, in an analogous art, Bleyer teaches a controller configured to recognize a human and a distance from the human based on a depth map of the subject extracted from the stereo camera apparatus, and to control a human following system to follow the human at a predetermined distance based on the recognized human and distance from the human ([0039] The camera system 205A is configured to generate image data for any content located within its field of view 210A. The x-y-z legend shows that the z-axis is projected outward from the camera system 205A in accordance with the camera system 205A's optical axis. As such, the z-axis represents the distance an object is from the camera system 205A (i.e. the depth). The x-axis and the y-axis are orthogonal to the z-axis.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bleyer an apply them to Kim in view of Fang. One would be motivated as such as to accurately perceiving the surrounding environment and then sharing the perceived information with the user.

Regarding claim 11, Kim in view of Fang and Bleyer  teach the stereo camera apparatus of claim 10. Bleyer teaches wherein the controller is configured to recognize a travel direction of the human and a surrounding environment that comprises an object and a terrain present around the human based on the depth map of the subject, to detect presence or absence of a collision based on the travel direction of the human and the surrounding environment ([0075] In some embodiments, assigning the motion state identifier for each pixel also includes performing skeleton tracking to classify objects; To illustrate this Boolean value, FIG. 5 shows that the motion state identifier 510 may include a data field 550 which is a binary indication “1” or “0.” It will be appreciated that this is an example only, and the embodiments are not limited strictly to a binary “1” or “0” to indicate a moving or a static object. Furthermore, the ellipsis 555 indicates that the motion state identifier 510 may include other information as well [0052].), and to control the human following system to follow the human by applying a collision detection result ([0079] In most surface reconstruction applications, it is desirable to not have moving objects in the 3D mesh. However, some applications (e.g., collision chaperone)). The same motivation used to combine Kim in view of Fang and Bleyer in claim 10 is applicable.

Regarding claim 13, Kim in view of Fang teach the depth image processing method of claim 12. Kim in view of Fang does not teach the following limitations, however, in an analogous art, Bleyer teaches recognizing a motion of a user and a surrounding environment that comprises an object and a terrain present around the user based on a depth map of the extracted subject and providing the user with the recognized motion of the user and surrounding environment. ([0009]	Because the images were taken from different angles, the depth maps will also represent the environment from different angles. A motion state identifier is then assigned to each of at least some pixels in each of at least some of the depth maps. A motion state identifier identifies whether a pixel is associated with a dynamic object (even if that object did not move between consecutive images) or a static object (even if that object did move slightly between consecutive images). As an example, the motion state identifiers for pixels corresponding to the human may identify those pixels as corresponding to a dynamic object.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bleyer an apply them to Kim in view of Fang. One would be motivated as such as to accurately perceiving the surrounding environment and then sharing the perceived information with the user.

Regarding claim 14, Kim in view of Fang teach the depth image processing method of claim 12. Kim in view of Fang does not teach the following limitations, however, in an analogous art, Bleyer teaches recognizing a human and a distance from the human based on a depth map of the extracted subject, and controlling a human following system to follow the human at a predetermined distance based on the recognized human and distance from the human. ([0039] The camera system 205A is configured to generate image data for any content located within its field of view 210A. The x-y-z legend shows that the z-axis is projected outward from the camera system 205A in accordance with the camera system 205A's optical axis. As such, the z-axis represents the distance an object is from the camera system 205A (i.e. the depth). The x-axis and the y-axis are orthogonal to the z-axis.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bleyer an apply them to Kim in view of Fang. One would be motivated as such as to accurately perceiving the surrounding environment and then sharing the perceived information with the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486